

SETTLEMENT AND RELEASE AGREEMENT


This Settlement and Release (the “Settlement and Release”) is made this 30th day
of March, 2008 (the “Effective Date”) by and between Soliton, LLC d/b/a BlueCar
Partners also know as BlueCar Partners, LLC, a New York limited liability
company (“Consultant”) and BioAuthorize Inc., a Colorado corporation
(“BioAuthorize”). Consultant and BioAuthorize are sometimes referred to as the
(“Parties”) and individually as a (“Party”). All terms used, but not otherwise
defined herein, shall have the meanings ascribed to such terms in the BlueCar
Partners, LLC Letter Agreement dated December 7, 2007 by and between Consultant
and BioAuthorize, and later amended by the First Amendment to the Agreement
dated January 18th, 2008 (collectively, the “Agreement”).


Recitals


WHEREAS, BioAuthorize has engaged Consultant, upon the terms and conditions set
forth in the Agreement, to provide services including but not limited to a
review of BioAuthorize’s entity structure, analyze IT plan and website review,
business plan preparation, financial analysis, provide review of BioAuthorize’s
advisors and recommendations regarding the same, acquisition or URL rights,
software review, sales and marketing review and analysis, business development,
merger and acquisition advisory, and investor relations services (the
“Services”).


WHEREAS, the Parties desire to terminate the Agreement and forever resolve all
matters regarding the relationship between the Parties upon the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:


Settlement and Release
 

 
1.
The Parties mutually agree that the Agreement is hereby terminated effective
March 30, 2008 and except as provided for herein, the Parties shall have no
continuing obligations to each other including performance of the Services by
Consultant and the payment of any compensation by BioAuthorize.

 

 
2.
On or before Monday March 31, 2008, Consultant shall transfer and redeliver to
Genesis Holdings, Inc. for cancellation, 1,275,000 shares of common stock of
Genesis Holdings, Inc. (including the execution of stock powers required to make
the transfer and redelivery) which were received by Consultant pursuant to
provisions of the Share Exchange dated February 18, 2008 in exchange for shares
of common stock of BioAuthorize that Consultant had earlier received from
BioAuthorize pursuant to Section 3 of the Agreement.

 

 
3.
Except for the express purpose of enforcing the provisions of this Settlement
and Release or as otherwise provided herein, the Parties waive any and all
claims, disputes, demands, causes of action, losses and damages of any nature
which were made, could have been made or existed as of the date of this
Settlement and Release which each Party may have against the other Party, its
respective principals, agents, successors and assigns.




   
Settlement and Release Agreement
Page  1

 

 
 

 
4.
Each Party (the “Indemnifying Party”) hereby agrees to indemnify, defend,
protect and hold the other Party (the “Indemnified Party”), its officers,
directors, agents, controlling persons (within the meaning of the Securities Act
of 1933, as amended), employees, members and managers harmless for, from and
against any and all claims, damages, liabilities, losses, attorney’s fees
(including those incurred in any arbitration), dispute resolution expenses or
other monetary loss of any kind whatsoever (including all actions or proceedings
in respect thereof) (each, a “Claim”) brought by any person or entity relating
to or arising from any breach, default or failure to perform any duty or
obligation by the Indemnifying Party under the provisions of the Agreement or
arising from any negligence, gross negligence or intentional or willful
misconduct of the Indemnifying Party. The Indemnifying Party will reimburse the
Indemnified Party, from time to time upon written request, for all reasonable
legal and other expenses incurred in connection with investigating or defending
any Claim.

 

 
5.
The Parties agree that nothing contained in this Agreement shall be deemed an
admission that such Party failed to comply with the provisions of the Agreement.

 

 
6.
The Parties hereto agree that the terms and conditions of this Settlement and
Release or any part hereof may only be amended, modified, changed or superseded
by a writing executed by all of the Parties.

 

 
7.
This Settlement and Release shall be binding upon the parties, their principals,
their successors and assignees, and all others acting by, through, or under
their direction or in privity with them.

 

 
8.
By execution hereof, each Party hereby represents that it has all requisite
authority and power to enter into and deliver this Agreement and perform the
obligations of such Party as set forth herein and that all necessary corporate
and other action has been validly and lawfully granted or obtained.

 

 
9.
This Settlement and Release may be executed in one or more counterparts and by
original or facsimile signature, each of which will constitute an original and
all of which together will constitute one and the same instrument.




   
Settlement and Release Agreement
Page 2

 

 
 
IN WITNESS WHEREOF, this Settlement and Release has been executed by each of the
Parties as of the Effective Date.






Consultant:
Soliton, LLC DBA BlueCar Partners
BioAuthorize:
BioAuthorize, Inc.
 
 
 
By: /s/ Laura Whitelaw                                 
 
 
Name: Laura Whitelaw
 
Title: Vice-President
 
 
 
By: /s/ Yada Schneider                                       
 
 
Name: Yada Schneider
 
Title: President & CEO




   
Settlement and Release Agreement
Page 3

 

 